Citation Nr: 0836750	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  02-08 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether a request for a waiver of recovery of an overpayment 
of death pension benefits in the calculated amount of 
$15,311.20 was timely filed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from September 1944 to 
December 1944.  He died in February 1986.  The appellant in 
this case is the veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision of the Committee on 
Waivers and Compromises (Committee) at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In that decision, the Committee denied the appellant's 
request for a waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $15,311.20, on 
the basis that her request was not timely filed.

In October 2007, the Board remanded the matter to the RO for 
the purpose of affording the appellant a hearing before a 
Veterans Law Judge.  As set forth below, due to an apparent 
clerical error, another remand of this matter is 
unfortunately required.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

In its October 2007 remand, the Board noted that although the 
appellant had requested a personal hearing before a Veterans 
Law Judge at the RO, she had not yet been afforded her 
requested hearing.  Thus, the Board remanded the matter to 
the RO for corrective action.

Pursuant to the Board's remand, the appellant was scheduled 
for a hearing before a Veterans Law Judge at the RO, to be 
held in September 2008.  In an August 2008 letter, the 
appellant was notified of the time and date of the scheduled 
hearing.  Nonetheless, she failed to appear for the hearing 
and neither furnished an explanation for her failure to 
appear nor requested a postponement or another hearing.  

Ordinarily, when an appellant fails to appear for a scheduled 
hearing and has not requested a postponement, the case will 
then be processed as though the request for a hearing had 
been withdrawn.  38 C.F.R. § 20.702(d) (2007).  In reviewing 
the record, however, the Board observes that the August 2008 
letter sent to the appellant for purposes of notifying her of 
the hearing was mailed to an incorrect address, raising the 
possibility that she did not receive the letter.  

Under applicable regulation, a hearing on appeal must be 
granted if a claimant, or his or her representative, 
expresses a desire to appear in person.  38 C.F.R. § 20.700 
(2007).  The importance of responding to a request for a 
hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2007), 
as a Board decision may be vacated when there is a 
prejudicial failure to afford an appellant a personal 
hearing.

In order to ensure full compliance with due process 
requirements, therefore, another hearing must be scheduled, 
with notification sent to the appellant's correct and most 
recent address of record.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 20.904 (a)(3) 
(2007).

Accordingly, this case is REMANDED for the following:

The appellant should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge at the RO.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
appellant of the scheduling of the 
hearing should be placed in the record, 
keeping in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2007).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




